—Judgment unanimously modified, on the law and facts and in the interest of justice, by reducing the sentence to a one-year definite sentence in the Orleans County Jail and, as so modified, affirmed. Memorandum: Giving consideration to all the surrounding facts and circumstances, we feel that the sentence imposed by the trial court (an indeterminate sentence with a maximum of seven years) was excessive and constituted an improvident exercise of discretion. We, therefore, reduce the sentence pursuant to the provisions of CPL 470.15 (subd 2, par [c]). (See People v Snyder, 40 AD2d 754.) (Appeal from judgment of Orleans County Court — criminal possession of controlled substance, sixth degree.) Present— Marsh, P. J., Cardamone, Simons, Hancock, Jr., and Schnepp, JJ.